                                                                 1

                                                                 2

                                                                 3

                                                                 4

                                                                 5

                                                                 6

                                                                 7

                                                                 8                            UNITED STATES DISTRICT COURT
                                                                 9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                10

                                                                11   UNITED SPECIALTY INSURANCE                    Case No.: 5:18-cv-00002 JGB (SHKx)
                                                                     COMPANY,
    One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                                12                                                 Assigned to the Hon. Jesus G. Bernal
                                                                                 Plaintiff,
                                                                13
                  Los Angeles, California 90017




                                                                      v.                                           ORDER RE DISMISSAL
                   A Professional Corporation




                                                                14
                                                                     E-CIG VAPOR EMPORIUM, LLC;
                                                                15   ROBERT SEAN LOCKYER,
                                                                16               Defendants.
                                                                17

                                                                18

                                                                19

                                                                20         The Parties have notified the Court that they have reached a settlement and that
                                                                21   they have fully executed the settlement agreement and related documents. The Parties
                                                                22   have further advised the Court of the following:
                                                                23         1)    Pursuant to the settlement agreement, E-CIG VAPOR EMPORIUM,
                                                                24   LLC made its initial installment payment on February 15, 2019;
                                                                25         2)    The settlement agreement requires UNITED SPECIALTY INSURANCE
                                                                26   COMPANY to dismiss its complaint without prejudice against E-CIG VARPOR
                                                                27   EMPORIUM, LLC within ten (10) days of receipt of E-CIG VAPOR EMPORIUM,
                                                                28   LLC’S first installment payment;
                                                                                                               1
                                                                                                                                            5:18-CV-00002 JGB (SHKX)
                                                                                                                                                ORDER RE DISMISSAL


644303.1
                                                                 1         3)    The settlement agreement requires E-CIG VAPOR EMPORIUM, LLC to
                                                                 2   make 17 additional equal monthly installments;
                                                                 3         4)    The settlement agreement provides that the Court shall retain jurisdiction
                                                                 4   as necessary to enforce the terms of the settlement, including the stipulated judgment
                                                                 5   should E-CIG VAPOR EMPORIUM, LLC fail to comply with the terms of the
                                                                 6   settlement agreement;
                                                                 7         5)    Defendant ROBERT SEAN LOCKYER never appeared in this action
                                                                 8   and a judgment was entered against him on December 6, 2018;
                                                                 9         Therefore, the Court orders as follows:
                                                                10         1)    Pursuant to Federal Rule of Civil Procedure 41(a)(2), UNITED
                                                                11   SPECIALTY INSURANCE COMPANY’S complaint is dismissed without prejudice
    One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                                12   as to E -CIG VAPOR EMPORIUM, LLC;
                                                                13         2)    The Court shall retain jurisdiction to enforce the terms of the settlement,
                  Los Angeles, California 90017
                   A Professional Corporation




                                                                14   including the stipulated judgment should E-CIG VAPOR EMPORIUM, LLC fail to
                                                                15   comply with the terms of the settlement agreement;
                                                                16

                                                                17         IT IS SO ORDERED.
                                                                18
                                                                     DATED: February 21, 2019                 ____________________________________
                                                                                                              ________
                                                                                                                     __________________
                                                                                                                                      _____________
                                                                19
                                                                                                                 HON.
                                                                                                                 HONN. JESUS
                                                                                                                       JESUS G. BERNAL
                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28
                                                                                                               2
                                                                                                                                            5:18-CV-00002 JGB (SHKX)
                                                                                                                                                ORDER RE DISMISSAL


644303.1
